ROBERT L. BLAND, Judge.
On June 19, 1941, in the city of Charleston, West Virginia, state road commission roller 124-11, backed into an automobile owned and driven by claimant, causing damages for which a claim of $28.93 is made. It appears from the record that claimant unsuccessfully endeavored to avoid the accident, for which faulty brakes on the state vehicle was responsible. The state road commission concurs in the claim, which has the approval of the attorney general.
It is, therefore, ordered that claimant, Sarah Spencer, be, and she is, awarded the sum of twenty-eight dollars and ninety-three cents ($28.93.)